Citation Nr: 0000847	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel







INTRODUCTION

This appeal arises from an October 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim 
for service connection for PTSD.  The veteran had active 
military service from June 1964 to May 1977.

In December 1997, the Board remanded this claim for further 
development, which has since been completed.  The claim has 
again been referred to the Board for review.

By a statement submitted through his representative in July 
1997, the veteran withdrew his request for a hearing before 
the Board.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam War.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's diagnosed PTSD has not been medically 
attributed to any specific event or reported stressor that he 
experienced in Vietnam.

4.  There is no credible evidence that corroborates the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred PTSD as a result of 
experiences during his service in Vietnam.  During the course 
of this claim, the veteran has related several stressors upon 
which his claim is based.  In a September 1993 notice of 
disagreement, the veteran related that a friend of his, 
identified as "[redacted]," died shortly before he 
was to be rotated out of Vietnam.  The veteran related that 
his friend was an observer on a Mohawk Air Reconnaissance 
plane that crashed in May 1968.  The veteran's September 1993 
statement also related that he was an aerial photographer who 
took photographs of enemy positions, and that American 
soldiers died as a result of actions based on the use of his 
pictures.  

As a result of the December 1997 Board remand, the veteran 
again stated, in correspondence received in February 1998, 
that his friend, [redacted], died in April or May 1968.  
He also related that he had a friend who was a Major who died 
in a plane crash in the South China Sea.  The veteran 
recounted that the Major's first name was [redacted], but he 
could not recall his last name, and that he was to visit his 
family in Hanoi shortly thereafter.  The veteran stated that 
the time frame of the crash was similar to that when his 
friend died.  

The veteran further reported that his final stressor occurred 
during his second tour of duty in Vietnam.  He stated that he 
worked in the reproduction center in Saigon, operating a 
photocopy machine, and that some of the documents he 
photocopied pertained to event at My Lai.  In particular, the 
veteran has stated his belief that certain documents he 
reproduced could have changed the outcome of the trial of 
[redacted], and he found it stressful that these 
documents were not used at the trial.  The veteran concluded 
that his current psychiatric problems were the result of 
these in-service stressors.

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  However, 
eligibility for an award of service connection for PTSD 
requires more:  medical evidence diagnosing the condition; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

The Board notes that, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999); see also, Gaines v. West, 11 Vet. App. 353 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the record does not reflect, nor does the 
veteran essentially contend, that he participated in combat 
during his service in Vietnam.  The veteran's service 
personnel records show that he served in Vietnam from June 
1967 to June 1968, and again from April 1969 to February 
1970.  During both periods of service, his principal duty was 
as a photography laboratory specialist with an aviation 
company and a signal company.  The veteran's post-service 
medical records also reflect that the veteran consistently 
reported he did not engage in combat in Vietnam.  Therefore, 
in this case, credible supporting evidence is required to 
establish that a claimed in-service stressor occurred.

In the instant case, the Board finds that the veteran's claim 
for PTSD is well grounded, as there are several diagnoses of 
PTSD contained in the claims file.  The Board is satisfied 
that sufficient relevant facts have been properly developed.  
In this regard, the veteran's representative argued in an 
October 1999 brief on appeal that the RO did not afford the 
veteran a VA examination, as requested in the December 1997 
Board remand.  The veteran's representative is ultimately 
arguing that because the veteran's claim is well grounded, 
triggering the duty to assist, the Board remand conferred, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Nonetheless, the requested VA examination was somewhat 
contingent on the basis of verified stressors.  The RO made 
diligent efforts to verify the veteran's stressors, but was 
unable to do so.  As there have already been diagnoses of 
PTSD in the claims file, which well grounded the claim, any 
further diagnoses would be redundant.  As well, a more recent 
diagnosis based upon non-verified stressors is not sufficient 
to grant service connection.  Thus, the Board finds that 
another remand, to request a VA examination, would not be 
probative and would not assist the veteran in his claim.

The Board also notes the contention of the veteran's 
representative that a statement submitted by the veteran in 
March 1999, in response to February 1999 Supplemental 
Statement of the Case (SSOC), is a stressor statement which 
requires further development and issuance of another SSOC.  
The Board notes that the March 1999 statement reiterated two 
stressors the veteran had already reported, the death of a 
friend identified as William Sturgill, and the veteran's 
duties in connection with reproduction of documents 
pertaining to events at My Lai.  In particular, the veteran 
asserted that his friend's name might be spelled differently.  
However, the evidence reflects that the stressor verification 
development conducted by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) considered alternate 
spellings of the identified servicemember's name.  Remand for 
development under alternative names would be fruitless.  None 
of the health care professionals who examined or treated the 
veteran have identified the veteran's duties in photography 
and reproducing documents as a stressor which is 
etiologically related to the veteran's PTSD.  Therefore, 
further development to confirm the content of the documents 
would be fruitless in the absence of medical evidence 
relating those documents to the disorder for which service 
connection is claimed.  The Board finds that the veteran's 
March 1999 statement requires no additional stressor 
development.

The veteran's claims file contains several reports pertaining 
to psychiatric complaints.  In connection with a claim for 
service connection for a psychiatric disorder (other than 
PTSD), the veteran was provided a VA psychiatric examination 
in June 1982.  At that time, he denied combat action during 
service.  He admitted resuming heavy drinking just before his 
first child was born in 1973, and he admitted to drinking 
four or five times per week.  He was diagnosed with anxiety 
neurosis and alcohol abuse by history.  A dysthymic disorder 
was diagnosed in December 1982.  

A VA discharge summary reflected in-patient treatment for 
alcohol dependence in April and May 1991.  During VA 
examination conducted in August 1992, the veteran related 
that, as part of his duties in a photo lab in Vietnam, he saw 
photographs of dead bodies.  The veteran also related that a 
friend of his died while the veteran was stationed in 
Vietnam, but he acknowledged that he did not witness his 
friend's death.  After an examination of the veteran, the 
examiner stated that the veteran did not meet all of the 
required criteria for a PTSD diagnosis.

A February 1993 psychological report generated for county 
social work purposes disclosed that the veteran was 
preoccupied with his service in Vietnam, had not resolved his 
feelings about that part of his life, and had developed 
significant emotional problems as a result.  David G. Jarmon, 
Ph.D., the psychologist who drafted the report, concluded 
that the veteran appeared to be suffering from PTSD.  
However, Dr. Jarmon did not indicate that any specific 
stressor was reported by the veteran.  Dr. Jarmon further 
opined that the recent trigger for the veteran's memories was 
the Gulf War, and noted that activities in connection with 
the Gulf War at an Air Force base near where the veteran 
lived also triggered the veteran to begin drinking again 
after many years of sobriety.  As to flashbacks, the veteran 
informed Dr. Jarmon that there were times that he would be 
carrying on a conversation with a person and his thoughts 
would drift back to his Vietnam experiences.  

A VA discharge summary from January 1992 contains a diagnosis 
of depression with underlying PTSD.  VA treatment records 
from 1993 and 1994 have been obtained by the RO, and 
collectively reflect that the veteran has been diagnosed with 
PTSD, among other things.  These records are in addition to a 
June 1991 VA treatment record that related that the veteran 
had feelings of guilt and confusion about his duties in 
Vietnam.

The above diagnoses are sufficient to make the veteran's 
claim plausible.  However, a thorough review of these 
diagnoses does not reflect that any of the PTSD diagnoses 
were based upon any of experiences the veteran reported as 
stressors.  Rather, the examiners discussed only currently 
reported symptomatology, including flashbacks and generalized 
guilt and general duties in Vietnam.  The Board notes in 
particular that, while Dr. Jarmon related that the veteran 
had PTSD as a result of service in Vietnam, he did not relate 
any specific incident upon which to make a PTSD diagnosis.  
The Board also notes in particular that the history contained 
in Dr. Jarmon's report is inconsistent with other treatment 
records.  While Dr. Jarmon stated that the veteran had a 
relapse in alcohol consumption in response to the then-recent 
Gulf War, and that he had been sober for 20 years, this is 
contradicted by VA treatment records from 1982 and 1991, 
discussed above.

Similarly, while the veteran related seeing photographs of 
dead bodies to an examiner in August 1992, the examiner who 
conducted that examination did not provide a PTSD diagnosis 
as a result of this stressor.  Further, the examiner did not 
diagnose the veteran with PTSD as a result of the death of 
his friend.

The Board would also note that the RO made diligent attempts 
to verify the veteran's reported stressors.  They obtained 
the Annual Historical Summary from January 1, 1968 to 
December 31, 1968 from the 73rd Surveillance Airplane 
Company, the unit to which the veteran was assigned during 
his first tour in Vietnam.  The Board would specifically 
point out that the death of [redacted], the veteran's 
close friend, was reported to have occurred during 1968, as 
was the death of a Major.  The unit records reflect that four 
men died from that unit in 1968.  None were named [redacted], 
nor did any of the last names even remotely resemble 
[redacted], [redacted] or [redacted].  USASCRUR confirmed that a 
servicemember whose name was very similar to the name the 
veteran identified as his friend's name was injured.  
However, that servicemember was not killed, and the 
information obtained regarding the date of injury and other 
facts differs from the veteran's reported stressor in 
significant respects.  USASCRUR confirmed that a 
servicemember in the veteran's unit who held the rank of 
Major did die in March 1968, but his first name was not 
[redacted].  

As to the stressors related from the veteran's second tour of 
service, including operating a photocopy machine, the Board 
would again note that no PTSD diagnosis was made as a result 
of this stressor.  As such, further development in this 
regard is not needed.  Finally, as to the veteran's feelings 
of guilt noted in June 1991, the Board would note that the VA 
clinician did not provide any underlying incident or stressor 
that would trigger the guilt; it appears that such is only a 
vague reference to duties generally in Vietnam.

As the veteran has not been diagnosed with PTSD that is the 
result of a specific, verified stressor, the Board must find 
that the preponderance of the evidence is against his claim 
for service connection for PTSD.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1999).


ORDER

Service connection for PTSD is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


 

